                  Case 1:19-mj-01077-MV Document 28 Filed 06/18/19 Page 1 of 1

                               United States District Court
                                      District of New Mexico
UNITED STATES OF AMERICA,

       v.
                                                                                Case Number: 19-mj-01077-KBM
DANIEL ARCHULETA

                              ORDER REVOKING CONDITIONS OF RELEASE

       In accordance with the Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), a detention hearing has
been held. I conclude that the following facts require the detention of the defendant pending trial in this case.

                                                Findings of Fact

    (1) The defendant is held in custody for violating probation or supervised release. See Fed. R. Crim. P.
        32.1(a)(1).
    (2) The Court held a preliminary hearing and found probable cause for some or all of allegations of violation
        of probation or supervised release OR a preliminary hearing was waived by the defendant. See Fed. R.
        Crim. P. 32.1(b)(1)(A).
    (3) At the detention hearing, the defendant did not establish, nor did the court find, by clear and convincing
        evidence that the defendant will not flee or pose a danger to any other person or to the community if
        released under 18 U.S.C. § 3142(b) (personal recognizance or unsecured appearance bond) or (c) (release
        on conditions) pending further proceedings. See Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
    (4) Additional findings or explanations: Defendant upon initial release was found to present a high risk of
        danger to the community originating in his severe substance abuse problem; release was predicated solely
        on the availability of substance abuse treatment under conditions of release. Defendant was clearly told,
        and acknowledge that he understood, that continued drug use by itself would tip the balance in favor of
        detention because his risk level was only minimally manageable under circumstances of complete
        sobriety. The Court found today that there is clear and convincing evidence of post-release use of an
        unlawful controlled substance, which would also be a violation of law. Therefore, the Court concludes
        that Defendant will not comply with the essential condition of sobriety, and also that there is no condition
        or combination of conditions which will reasonably protect the community if he remains released.

                                          ORDER OF DETENTION

        Therefore, pursuant to Fed. R. Crim. P. 32.1(a)(6), the defendant shall be and is ordered detained pending
further proceedings.

        The defendant is committed to the custody of the Attorney General or his designated representative for
confinement in a corrections facility pending a revocation hearing. The defendant shall be afforded a reasonable
opportunity for private consultation with defense counsel. On order of a court of the United States or on request
of an attorney for the Government, the person in charge of the corrections facility shall deliver the defendant to
the United States marshal for the purpose of an appearance in connection with a court proceeding.

Date: June 18, 2019




                                                     Jerry H. Ritter, U.S. Magistrate Judge
